355 U.S. 64 (1957)
AMERICAN PUBLIC POWER ASSOCIATION ET AL.
v.
POWER AUTHORITY OF NEW YORK ET AL.
No. 477.
Supreme Court of United States.
Decided November 18, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Northcutt Ely and Robert L. McCarthy for petitioners.
Louis J. Lefkowitz, Attorney General, and John R. Davison, Solicitor General, for the State of New York, and Thomas F. Moore, Jr., Frederick P. Lee and Ralph A. Gilchrist for the Power Authority of New York, respondents.
A brief as amici curiae was filed by Edmund G. Brown, Attorney General, and Charles E. Corker, Deputy Attorney General, for the State of California; Duke W. Dunbar, Attorney General, Frank E. Hickey, Deputy Attorney General, and John B. Barnard, Jr., Assistant Attorney General, for the State of Colorado; Harvey Dickerson, Attorney General, for the State of Nevada; Fred M. Standley, Attorney General, and Paul L. Billhymer, Assistant Attorney General, for the State of New Mexico; Will Wilson, Attorney General, James N. Ludlum, First Assistant Attorney General, and James W. Wilson, Assistant Attorney General, for the State of Texas; E. R. Callister, Attorney General, for the State of Utah; and Thomas O. Miller, Attorney General, for the State of Wyoming.
*65 PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the District of Columbia Circuit is vacated and the case is remanded to that court with directions to dismiss the petition upon the ground that the cause is moot.